1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                   CASE NO. 14-06675-BKT11
4     EMPRESA LOCAL GLOBAL INC                Chapter 11

5

6
     XX-XXXXXXX
7
                    Debtor(s)                      FILED & ENTERED ON JUN/11/2019
8

9                                          ORDER

10         Prior Counsel’s Request for Extension of Time to State Position on Report

11   filed by Debtor at Docket No. 678 filed by Lyssette Morales Vidal, Esq., (docket

12   # 679). Order due by June 30, 2019.

13         IT IS SO ORDERED.

14         In San Juan, Puerto Rico, this 11 day of June, 2019.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
